        Case: 2:20-cv-01230-ALM-EPD Doc #: 9 Filed: 03/31/20 Page: 1 of 2 PAGEID #: 249


                                    UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION

ANDREW H. STEVENS                                              :    Case No. 2:20-cv-1230
                                                               :
Plaintiff,                                                     :    Judge Marbley
                                                               :
-vs-                                                           :    Magistrate Deavers
                                                               :
CITY OF COLUMBUS, OHIO,                                        :
                                                                    MEMORANDUM IN RESPONSE TO
                                                               :
Defendant.                                                          DEFENDANTS’ MOTION FOR
                                                               :    EXTENSION OF TIME TO RESPOND TO
                                                                    PLAINTIFFS’ MOTION FOR
                                                                    PRELIMINARY INJUNCTION

           Plaintiffs would typically not respond to a requested extension; however, Defendants’ unexplained

insistence on two additional weeks is entirely unwarranted. Relevant considerations are as follows:

       1. Defendants’ request would abrogate the April 21, 2020 preliminary injunction hearing date set by

           this Court and agreed to by all parties.

       2. Defendants fail to explain which “restriction on Ohio residents” enacted since March 16 has caused

           their delay in writing a brief, much less how the restriction prevents prompt response. The City’s

           obligations and work continues unabated, as demonstrated by Defendants’ March 11 insistence that

           Plaintiffs (and others) take “immediate” and “prompt” action to avoid criminal prosecution. See

           March 11, 2020 Non-Compliance Warning Letter from Defendant Tim Noll, attached.

       3. The “inability to meet in-person” is no excuse for delay: in-person meetings are not “necessary” for

           “affidavits” because this Court’s Local Rules accept sworn declarations with electronic signatures

           and without notarization.

       4. Contrary to the City’s Motion, “Plaintiffs’ property” is not the issue in this case: the issue is that the

           City’s draconian and vague delegations of authority over Columbus homeowners’ private property

           violate Due Process on their face, not solely as-applied to Plaintiffs.

       5. While the City simply contacted Plaintiffs on the day its response was due, Plaintiffs, even then, as

           they have consistently done, offered the City more time to respond on the condition that it simply
     Case: 2:20-cv-01230-ALM-EPD Doc #: 9 Filed: 03/31/20 Page: 2 of 2 PAGEID #: 250


       abstain from enforcing its unconstitutional requirement(s) that landscaping on private residential

       property within the City be either “compatible” or “appropriate,” as those requirements are

       articulated in Sections 3116.04 through 3116.13 of the City’s Code.

   6. However, the City insists upon devoting its resources toward aggressive enforcement of the

       foregoing Landscaping Compatibility Mandate, even during these difficult times, rather than

       adhering to this Court’s schedule and/or the expeditious resolution of its citizens constitution rights.

       See, inter alia, March 11, 2020 Non-Compliance Warning Letter, attached.

Accordingly, this Court should deny the City’s request for a protracted briefing schedule and abrogation of

this Court’s April 21 hearing on Plaintiffs’ Preliminary Injunction. Were this Court to provide such delay,

then Plaintiffs respectfully request that this Court enjoin the City from endangering homeowners’ right in the

interim, ordering temporary relief consistent with the second and third Prayers for Relief enumerated in

Plaintiffs’ Verified Complaint (Doc. 1, PageID 23), which, in sequence, request as follows:

      Issue a preliminary and permanent injunction prohibiting Defendants from enforcing City of
      Columbus Codified Ordinance Sections 3316.04, 3316.09, 3316.11(2), and 3316.13(A) against
      Plaintiffs or otherwise, insofar as those sections regulate landscaping

      Issue a preliminary and permanent injunction prohibiting Defendants from enforcing or relying
      on City of Columbus Codified Ordinance Sections 3316.04, 3316.11(2), and 3316.13(A) so as to
      prosecute, fine, imprison, or otherwise punish Plaintiffs and others, insofar as those sections
      regulate landscaping.

                                                       Respectfully submitted,

                                                       /s/ Maurice A. Thompson
                                                       Maurice A. Thompson (0078548)
                                                       1851 Center for Constitutional Law
                                                       122 E. Main Street
                                                       Columbus, Ohio 43215
                                                       Tel: (614) 340-9817
                                                       MThompson@OhioConstitution.org

                                       CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been served on Defendants, through email to
Defendants’ Counsel, on March 31, 2020
                                                           Respectfully submitted,
                                                           /s/ _Maurice A. Thompson
                                                           Maurice A. Thompson (0078548)
